Citation Nr: 0304924	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975, and from January 1976 to June 1985.

The claims file contains a report of a rating decision in 
March 1986 wherein entitlement to service connection for a 
psychiatric disorder claimed as anxiety was denied.




Also on file is a report of an April 1999 rating decision 
wherein the claim of entitlement to service connection for 
PTSD was deferred, and a rating decision in August 1999 
wherein entitlement to service connection for PTSD was 
denied.  

The veteran submitted requested evidence in support of his 
claim in May 2000, thereby rendering nonfinal the August 1999 
rating decision.

The current appeal comes to the Board of Veterans' Appeals 
(Board) from a November 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, in pertinent part, denied the claim of 
entitlement to service connection for PTSD.  Prior decisions 
of April and August 1999, were referenced and incorporated in 
the November 2000 decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

2.  The veteran did not engage in combat in service.

3.  There is no probative, competent (medical) evidence of a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The October 1972 examination and medical history reports are 
negative with regard to psychiatric disorders.  An evaluation 
was conducted in May 1973 because the veteran applied for 
status as a Conscientious Objector.  The psychiatrist 
concluded that the veteran did not possess any psychiatric 
disorder that would require intervention into or disposition 
of his current administrative problems.  In the examiner's 
opinion, he appeared to be a rather naïve and immature 
individual who can survive in his culture by convincing 
people of his sincerity.  A change in duty was not 
recommended.  

Psychiatric conditions were not reported on examinations 
conducted in October 1975 and November 1975.  The November 
1975 medical history report indicates that the veteran was 
negative neuropsychiatrically.  

The service personnel records for the period of service from 
1972 to 1975 include documents related to the veteran's 
Conscientious Objector matter in 1973.  

Regarding the veteran's service, the claims folder includes 
the following: training and achievement certificates issued 
in the 1970s and 1980s; letters of recommendation and 
appreciation, dated in the 1970s and 1980s; and the award of 
a third Good Conduct Medal for the period covering January 
1979 to January 1982.  Records related to problems with a 
move and the veteran's recovery of his property in 1980, are 
associated with the claims file.  

The documents of record also include the veteran's evaluation 
reports from 1980, 1981 and 1982.  Evaluations completed in 
September 1980 and November 1980, reflect a rating of 
outstanding.  An evaluation completed in December 1981 by the 
individual that the veteran claims sexually harassed him, 
shows a report of satisfactory performance and the need for 
improvement.  

A December 1981 letter of reprimand shows that the veteran 
left work early without his supervisor's permission.  Of 
record are letters dated in December 1981 regarding the 
incident.  Problems with his performance were noted on the 
May 1982 evaluation by the same rater.  A different rater 
gave an outstanding evaluation in February 1985.  

In June a 1985 decision of the evaluation center, the Army 
Enlisted Special Review Board, determined that the evidence 
did not justify withdrawing the report, but the report was to 
be amended to reflect 3 rated and 9 nonrated months.  In 
April 1986, the veteran applied for a correction to his June 
1985 discharge with Reenlistment Code RE-4 and challenged the 
bar to reenlistment.  By letter of April 1986, a National 
Service Officer with Disabled American Veterans advocated the 
removal of the bar to re-enlistment.  

The veteran also provided a copy of an article regarding 
discrimination in the military.

Records from Kaiser Permanente show that the veteran was 
treated for various orthopedic complaints in the 1990s.  When 
seen in May 1995, it was noted that he had a work related 
stress problem in October 1994, and the examiner assessed 
possible situational stress disorder.  References to anxiety 
appear in treatment records dated in 1997.  A January 1997 
entry reflects the examiner's opinion of deconditioning per 
the veteran's anxiety over his cervical and lumbar spine 
condition.  

In October 1998, the veteran filed a claim alleging 
entitlement to service connection for PTSD.  

In a May 1999 letter, a social worker with Kaiser Permanente 
reported that the veteran had been a patient there since May 
14, 1999 and that he had been diagnosed with PTSD related to 
his military experience.  In another letter of June 1999, the 
social worker reported that the veteran relates his PTSD 
symptoms as a perceived repeated history of mistreatment 
while in service.  

The injustices included his not feeling adequately 
compensated for furniture destroyed in a hurricane and not 
receiving a promotion.   Entries dated in May and June 1999, 
reflect the social worker's report of the veteran's requests 
for letters in support of his claim.  In the May 1999 entry, 
the examiner commented that the veteran's symptoms appeared 
to be PTSD and reported a diagnosis of anxiety disorder.  In 
June 1999, the social worker noted the agreement to write the 
letter indicating that it would be as per the veteran's 
report.  

VA records dated in 1999, reflect treatment for the veteran's 
psychiatric complaints.  A consultation was completed in July 
1999.  The veteran asserted that he suffers from PTSD as a 
result of several injustices that occurred during service.  
He indicated that in 1982, a rater reportedly falsified his 
enlisted evaluation report, and that he failed to get a 
promotion due to the negative report.  He also cited his 
termination in 1997 from a civil service position based on 
his physical inability related to injuries sustained in an 
automobile accident.  He reported that he had been 
experiencing significant depressive symptoms since the lay-
off.  He also reported feeling depressed since 1982, when he 
received the negative evaluation and that it worsened in 
1997.  

Based on the Beck Depression Inventory results, the examiner 
found that the score was in the range suggestive of PTSD in 
Vietnam combat veterans, though the veteran did not engage in 
combat.  Regarding the veteran's report of injustices, the 
examiner found that the results of the self-report measures 
were consistent with the veteran's report and self-
presentation during the interview.  The examiner determined 
that the veteran's presentation, including the suggestion of 
mild cognitive impairment, was consistent with a diagnosis of 
major depressive disorder.  The examiner found that it was 
likely that the veteran had experienced recurrent episodes of 
depression and/or dysthymia since 1982, the date of the 
reported injustice.  The examiner also found that the 
symptomatology also suggested the presence of generalized 
anxiety disorder.  

The examiner ruled out PTSD because he did not meet at least 
one essential criterion, of threatened or actual death or 
serious injury to himself or another whom he observed or 
learned about, even though the event was clearly distressing 
to the veteran.  The examiner determined that he presented as 
a motivated individual who was very distressed by repeated 
life setbacks and current obstacles to improving his 
financial stability. 

An intake summary of September 1999 reflects the veteran's 
report of injustices during service, to include falsification 
of his records, negative evaluations, and failure for a 
promotion.  He reported problems with nightmares, flashbacks, 
and severe emotional trauma and depression.  Regarding 
service, the examination reflects the report of service from 
1972 to 1975 and that he did not see combat.  The examiner 
diagnosed general anxiety disorder and obsessive compulsive 
personality disorder.  

In September 1999, DEM, PhD, evaluated the veteran.  The 
veteran described events that occurred during and after 
service.  He suspected that he was suffering from PTSD 
because he had been experiencing flashbacks.  He reported 
that a drill sergeant kicked him in the stomach during basic 
training in 1972 and his failure to secure a promotion.  Dr. 
DEM pointed out discrepancies between the history and 
findings noted in a July 1999 evaluation report and his 
findings and information obtained on examination.  He 
diagnosed major depressive disorder and generalized anxiety 
disorder.  

Regarding the veteran's report of injustices during service, 
Dr. DEM stated that the past records would need to be 
reviewed to authenticate the veteran's statements.  He agreed 
with the July 1999 examiner who found that the veteran did 
not meet the criteria for a diagnosis of PTSD.  Prior to his 
completion of the final draft of the report, he spoke with 
the veteran.  At that time, he reported that another soldier 
had fallen dead next to him during a forced march while in 
basic training, and that another soldier threatened an 
individual next to him and shot the person in the foot.  

He also informed Dr. DEM that a VA physician had told him 
that he did qualify for a diagnosis of PTSD based on sexual 
trauma.  The veteran noted the problems with his supervisor's 
advances.  Dr. DEM noted his limitation with regard to 
verifying the events and confirming a diagnosis of PTSD based 
on sexual trauma.  

On an October 1999 visit, the veteran reported he felt that 
he had been the victim of sexual harassment while in the 
service, resulting in poor ratings.  The examiner assessed 
generalized anxiety disorder and recurrent major depressive 
disorder.  PTSD was ruled out.  In November 1999, the 
examiner noted a questionable diagnosis of general anxiety 
disorder, and determined that the veteran did not express 
symptoms of anxiety.  The examiner noted that the veteran's 
diagnosis was most likely personality disorder with some 
depressive symptoms, but the examiner questioned the 
reliability of the information that the examiner felt was due 
to secondary gain.  

A Vet Center registered nurse and counseling therapist 
evaluated the veteran in March 2000.  The veteran's 
discussion of sexual harassment during service was noted in 
the report.  It was determined that he had presented with the 
full range of PTSD symptoms such as re-experiencing the 
trauma, persistent avoidance, and persistent symptoms of 
increased arousal.  It was noted that she had been counseling 
the veteran since November 1999, and that there had been 
little improvement.  The reported clinical impression 
included PTSD.  

A VA examination was conducted in April 2000.  The veteran 
reported that he was sexually harassed by another male 
officer while attached to the 147th Postal Detachment in 
Germany.  The examiner noted an attempt to elicit more 
details from the veteran, but from the information provided, 
the examiner determined that there was never any overt sexual 
contact.  After he refused the advances, the veteran reported 
that his evaluations were low.  The events occurred sometime 
around 1981.  The examiner discussed the various opinions and 
records associated with the file, including the period during 
and after service.  

The examiner also discussed the veteran's military and 
employment history.  The examiner commented that the review 
of the medical records was not clear and did not support the 
claim of service connection.  In the examiner's judgment, 
there was nothing to suggest valid PTSD type stressors or 
even valid PTSD symptomatology.  

Following the examination, the examiner did not find any 
causal link between the alleged stressors in 1981 and the 
veteran's current psychiatric problems.  The examiner also 
determined that the mental status examination did not suggest 
PTSD and that all of the diagnostic criteria were not met to 
establish such a diagnosis.  The examiner did not find more 
than major depressive disorder and generalized anxiety 
disorder of uncertain onset in time and in cause, and did not 
see a link to the reported stressor.  The examiner also noted 
that mixed personality disorder was suggested.  

In statements dated in March 2000, May 2000, and June 2000, 
the veteran described sexual harassment that he suffered from 
another male officer.  He reported that his refusal of the 
officer's advances resulted in poor evaluations.  


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."


PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).

The diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, of the American Psychiatric Association (DSM- 
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 
(2002).  

The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy' . . .  Where . 
. . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.

If the claimed stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in- service 
stressor.  64 Fed. Reg. 32,807 (June 18, 1999), now codified 
at 38 C.F.R. § 3.304(f) (2002) (effective March 7, 1997).  
That amendment implemented the Cohen decision, which that had 
held that 38 C.F.R. § 3.304(f) did not adequately reflect the 
law of the governing statute, 38 U.S.C.A. § 1154(b).  The 
effective date of the amendment was March 7, 1997, the date 
the Cohen decision was issued by the CAVC.  More recently, 
section 3.304(f) was again amended, with specific regard to 
PTSD claims based upon personal assault.  The regulation now 
reads:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of this part 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in- service 
stressor.

(3) If a [PTSD] claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a [PTSD] claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  67 
Fed. Reg. 10,330 (March 7, 2002), to be codified at 38 C.F.R. 
§ 3.304(f).  The effective date of the amendment was March 7, 
2002, the date of its issuance as a final rule.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation more favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Moreover, the 2002 amendment to section 3.304(f) also does 
not require further development of this case, because there 
is no unresolved factual issue as to the occurrence of the 
scenario which constitutes the claimed personal assault 
"stressor" in service.  The matter will not be reached in 
this instance as a key requirement to establish service 
connection for PTSD, a diagnosis of the condition, is not 
present in this case.  

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  Gilbert, supra.  
For a claim to be denied on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, supra.


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.
The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing a claim of service connection for PTSD in 
the March 2002 statement of the case. 

Furthermore, with regard to notice the Board points out that 
in May 2001, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what evidence must show for entitlement; 
when and where to send pertinent information; what VA had 
done to assist the claim; and how to contact VA for 
additional assistance.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  



Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Therefore, the duty to notify has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While the RO provided the veteran with notice of the VCAA as 
discussed above, it did not specifically discuss the 
application of this new law when it issued its March 2002 
statement of the case.  Despite this, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time, because the procedural actions of the RO are in 
agreement with and adhere to the mandates of this new law 
with respect to the duty to notify and the duty to assist the 
veteran in the development of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  Such records have been associated with the 
claims files.  Furthermore, the veteran was afforded a VA 
examination specifically tailored to answer the essential 
medical questions presented in this case.

Furthermore, there are no other indications or responses in 
the record, including those dated after the issuance of the 
VCAA letter in May 2001, regarding records from other medical 
providers.  Therefore, this is a case in which the responses 
to the requests and follow-up requests that further attempts 
to obtain any additional records would be futile.  38 
U.S.C.A. 5103A (West Supp. 2002); 66 Fed. Reg. 45620, 45630 
(August 29, 2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of 
Bernard, supra.

In Bernard, supra, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by it actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Service Connection

The Board finds the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  In 
particular, the Board finds that the probative, competent 
evidence of record is lacking with respect to a diagnosis of 
PTSD.  

In a May 1999 letter, a social worker with Kaiser Permanente 
reported that the veteran had been diagnosed with PTSD.  
However, the May 1999 treatment record entry shows that the 
social worker determined that the veteran "appeared" to 
display PTSD symptoms, and there is no mental examination 
that included the diagnosis of PTSD.  The commentary 
indicates that the social worker was not certain if the 
veteran actually suffers from PTSD.  The CAVC has held that 
medical opinions expressed in speculative terms cannot 
establish a plausible claim; service connection may not be 
based on resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2002); see also Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Bostain v. West, 11 Vet. Appellant. 124, 127 (1998).  

The Board also acknowledges that in the June 1999 letter, the 
social worker reported that the veteran related his PTSD 
symptoms to events in service, and the June 1999 treatment 
record entry shows that the social worker agreed to write the 
letter indicating that it would be as per the veteran's 
report.  As the social worker admitted that the commentary in 
the letter was based on the veteran's report, the Board finds 
that the letter is not sufficient to show that the reported 
symptoms of PTSD are related to the inservice events that the 
veteran described.  In LeShore v. Brown, 8 Vet. App. 406 
(1995), the CAVC held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  Although the veteran 
reported such symptoms, the examiner could only confirm those 
contentions through medical evaluations.  

As noted, the social worker has not offered a definite 
opinion regarding the question of whether or not the veteran 
suffers from PTSD related to inservice events.  Therefore, 
the Board places reduced probative value on the social 
worker's references to PTSD in the May and June 1999 letters.  

The Board also recognizes the March 2000 the Vet Center 
registered nurse/counselor's reported clinical impression of 
PTSD.  In contrast to this conclusion, are the findings of 
the July 1999 VA consultation, treatment reports, a non-VA 
evaluation of September 1999, and VA examination of April 
2000, all of which reflect a negative conclusion with respect 
to a diagnosis of PTSD.  The Board notes that the July 1999 
evaluation included psychiatric testing, which produced a 
score "suggestive" of PTSD, but such diagnosis was ruled 
out.  Furthermore, when examined in April 2000, the VA 
examiner had access to the claims folder and conducted a 
thorough review as evidenced by the detailed discussion 
contained in the examination report.  After reviewing all of 
the clinical findings and opinions of record, including 
reported references and diagnoses of PTSD, the VA examiner 
found that the veteran does not suffer from PTSD or its 
symptomatology.  

The examiner specifically addressed the conclusions stated by 
the registered nurse/counselor in the March 2000 report.  The 
examiner determined that the registered nurse/counselor based 
her conclusions regarding stressors and a diagnosis of PTSD 
on the veteran's testimony alone and not on a review of the 
entire record.  A review of the March 2000 report indicates 
that the April 2000 VA examiner's assessment is correct with 
respect to relying completely on the veteran's lay 
statements.  As stated above, medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore, supra.  Unlike the 
April 2000 report, the March 2000 report does not include a 
discussion of all of the clinical findings and reported 
psychiatric diagnoses of record, or of the registered 
nurse/counselor's reasoning with regard to the agreement or 
disagreement with the reported findings and diagnoses of 
record.  

Therefore, given the comprehensive review of the record shown 
in the April 2000 VA examination report, the Board places 
greater probative weight on the findings of the VA 
examination as it was conducted in order to determine the 
correct diagnosis of the veteran's mental disorder as opposed 
to rendering treatment.  The Board observes that it may place 
greater weight on one medical professional's opinion over 
another's, depending on factors such as the reasoning 
employed by the medical professionals and whether or not, and 
the extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to service connection for PTSD is denied.


                        
____________________________________________
RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

